Whitfield, C.
The evidence in this record is overwhelming that the plaintiff was entitled to recover the compress storage *29charges, amounting to nineteen dollars and ninety-five cents. The evidence on the part of the defendant as to this item is so insufficient that, if a verdict had been found for the defendant on that testimony, the court should have promptly set it aside; and for this reason the court should have granted the peremptory instruction asked by the plaintiff for this item.
It is also insisted that there should have been a peremptory instruction for an item of seven dollars and fifty cents claimed to have been overpayment by clerical mistake in addition. The defendants admit the mistake but insist that on the record they were entitled to two items of five dollars and six cents and two dollars and forty-five cents, which about offset the plaintiff’s claim for seven dollars and fifty cents. As the case must be reversed for the reason indicated, we pretermit any expression of opinion as to the item of seven dollars and ■fifty cents, and also as to any other matter involved in the case. Reversed.
Pee Cueiam. For the reasons- indicated, the above ■opinion is adopted as the opinion of the court, and the .judgment is reversed, and the cause remanded.